Citation Nr: 1232205	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  08-39 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Evaluation of chronic lumbar strain, with facet syndrome and spondylosis, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel






INTRODUCTION

The Veteran served on active duty from May 2002 to October 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In that decision, the RO granted entitlement to service connection for chronic lumbar strain and assigned a 20 percent rating effective the October 2006 date after separation from service.  In March 2009, the RO found there was CUE in this rating decision to the extent that it did not include facet syndrome and spondylosis as part of the service-connected lumbar spine disability.  At the same time, the RO continued the 20 percent rating for the service-connected lumbar spine disability.  The issue has been recharacterized accordingly.

The Veteran requested a Travel Board hearing and one was scheduled for October 25, 2010.  The Veteran failed to appear for the hearing and has not suggested there was good cause for his failure to report.  His request for a Travel Board hearing is therefore considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

In March 2011, the Board remanded the claim for additional development, specifically, a new VA examination, which took place in April 2011.  A May 2012 addendum to the examination was also associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a higher rating for his chronic lumbar strain, with facet syndrome and spondylosis.  The April 2011 VA examiner referred to a Vista Web lumbar spine MRI report dated July 16, 2010 from the Riseberg, Oregon VA Medical Center (VAMC) that showed disc dessication and bulging at L5-S1.  This MRI report is in neither the physical claims file nor the virtual VA file.

In addition, during the April 2011 VA examination, the Veteran referred to a 2006 MRI showing disc disease with disc bulging at L5-S1, and a 2009 White City, Oregon VAMC lumbar spine MRI.  There are no 2006 or 2009 lumbar spine MRI reports in the physical or Virtual VA claims files.  The service treatment records do contain an October 2005 lumbar spine MRI showing degenerative disc changes at L5-S1 with a disc bulge associated.  There are also reports of December 2006 lumbar and thoracic X-rays taken in connection with the December 2006 VA-authorized examination that are normal.  The evidence thus reflects the likelihood that there are MRI reports that were created by VA that are not in the claims file.  Such records are in VA's constructive possession and may be relevant to the increased rating claim on appeal herein.  Moreover, the absence of these records reflects that there may be other VA treatment records that have not been obtained.  A remand is therefore required to request the two MRI reports as well as any other outstanding VA treatment records relating to the Veteran's lumbar spine.  See 38 U.S.C.A. § 5103A(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (VA required to request any Federal records potentially relevant to a claim); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are deemed to be in the constructive possession of VA adjudicatory personnel).

Accordingly, the case is REMANDED for the following action:

1.  Request any outstanding VA treatment records including, but not limited to, a July 16, 2010 Riseberg, Oregon VA Medical Center (VAMC) lumbar spine MRI report and a 2009 White City, Oregon VAMC lumbar spine MRI report.   Any records obtained should be associated with the claims file.

2.  Then, review any additional evidence and readjudicate the claim.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures, including issuance of a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


